                                                                     FILED
                                                           MO DISTRICT
                                                           U.S. JNCLERK'S OFFICE
                                                                       COURT  ED.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                               *      AUG 0 7 2019       ★

PAUL GREGORY,                                                BROOKLYN OFFICE

                                      Petitioner,
                                                            SUMMARY ORDER
                       -against-
                                                             19-CV-0291(ENV)
ELMIRA CORRECTIONAL FACILITY,

                                       Respondent.
                                                      X

VITALIANO,D.J.

       Pro se petitioner Paul Gregory filed this action, on January 10, 2019, seeking a writ of

habeas corpus pursuant to 28 U.S.C. § 2254.' Dkt. 1. He subsequently moved to stay this action

in order to exhaust his state court remedies, indicating that he had already begun the process in

state court but failing to specify which claims raised in the instant action were unexhausted. Dkt.

7. The Court denied the motion for stay, in the absence of good cause, but granted Gregory 30

days to identify any exhausted claims or seek dismissal ofthe entire action \vithout prejudice.

See April 15, 2019 Order. That period has passed, but Gregory has filed no response.

        The Court, then, is faced with a mixed petition, filed sufficiently before the statute of

limitations has run that outright dismissal without prejudice would not "jeopardize the timeliness

ofa collateral attack."^ Zarvela v. Artuz^ 254 F.3d 374, 380(2d Cir. 2001)(citation omitted).




'The Court presumes the parties' familiarity with the relevant factual and procedural history.
See People v. Gregory, 160 A.D.3d 894, 894,75 N.Y.S.3d 225,226(2nd Dep't 2018),leave to
appeal denied, 31 N.Y.3d 1148, 108 N.E.3d 504(2018).
^ On the face of Gregory's petition, it appears that his ineffective assistance ofcounsel claim
might be unexhausted. See April 15, 2019 Order at 3 n.l. The Court previously advised
Gregory that AEDPA's one-year statute of limitations started to run in his case on October 21,
Accordingly, the petition is dismissed, in its entirety, without prejudice to renewal. See Bravo v.

Unger,2014 WL 201472, at *4(S.D.N.Y. Jan. 16, 2014)(dismissing mixed petition without

prejudice after "petitioner declined to remove his unexhausted claim when given the opportunity

to do so"). Petitioner is reminded that it is his responsibility to keep track ofthe statute of

limitations and, if he returns to federal court, to do so a timely manner following the resolution

of his state court post-conviction motion.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this Order

would not be taken in good faith and, therefore, informa pauperis status is denied for the

purpose of any appeal. Coppedge v. United States, 369 U.S. 438,444-45, 82 S. Ct. 917,8 L. Ed.

2d 21 (1962).

        The Clerk of Court is directed to mail a copy of this Order to pro se petitioner.

        So Ordered.


Dated: Brooklyn, New York

        August 6,2019

                                                              s/Eric N. Vitaliano

                                                             ERICN. VITALIANO

                                                             United States District Judge




2018, and that it "continued to run up until his commencement of state proceedings for collateral
relief, and... will pick up where it left off after such proceedings have been completed; it is not
tolled by the pendency ofthe instant petition." Id. at 3 n.2.
